      ....
        ~
• AO 245B (Rev 02/18)   Judgment rn a Crimrnal Case
                        Sheet I



                                            UNITED STATES DISTRICT COURT
                                                          Eastern District of Pennsylvania

               L'NITED STATES OF AMERICA                   FILED~                   JUDGMENT IN A CRIMINAL CASE
                                    v.
                          JAMES WILSON                    FEB, ,1 5 2019 ~          Case Number: DPAE2:17CR000519-03
                                                                            )
                                                       KATE BARKMAN, Cle)k          USM Number: 76296-066
                                                      By _ _ _ Dep. Cl~rk
                                                                            )        Thomas C. Egan, 111, Esquire
                                                                            )      Defendant's Attorney
  THE DEFE1'1)ANT:
  Ill pleaded guilty to count(s)         1, 2, 3 and 4

  D pleaded nolo contendere to count(s)
    which was accepted by the court.
  D was found guilty on count(s)
    after a plea of not guilty.

  The defendant is adjudicated guilty of these offenses:




                                         base ("crack")



         The defendant is sentenced as provided in pages 2 through          . _ §_ ___ of this judgment. The sentence is imposed pursuant to
  the Sentencing Reform Act of 1984.
  D The defendant has been found not guilty on count(s)

  D Count(s)
                 -- -----
                                                          D   is     Dare dismissed on the motion of the United States.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
  the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                            2/5/2019




                                                                            J_u~n R. Sanchez, US District Judge


                                                                           Nil;;;/;00&•
      ...;. -i
,   AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                          Sheet IA
                                                                                              Judgment Page _   2       of   8
    DEFENDANT: JAMES WILSON
    CASE NUMBER: DPAE2:17CR000519-03

                                           ADDITIONAL COUNTS OF CONVICTION




                                     during and in relation to a drug trafficking crime



                                     in relation to a drug trafficking crime; Aiding and



    18:922(g)(1)                   Possession of a firearm by a convicted felon            11/22/2013               4
   _.,~
AO 2458 (Rev 02/18) Judgment m Cnmmal Case
                    Sheet 2 - Imprisonment
                                                                                                       Judgment - Page    3    of   8
 DEFENDANT: JAMES WILSON
 CASE :t,.;UMBER: DPAE2:17CR000519-03

                                                              IMPRISONMENT

              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  204 months. 84 months on the lesser included offenses of Counts 1, 2 and 4 to be served concurrently with each other, and
  120 months imprisonment on Count 3 to be served consecutively, for a total term of 204 months.



      !ill'   The court makes the following recommendations to the Bureau of Prisons:

  Defendant is be housed as close to Eastern District of Pennsylvania as possible to be close to family. The defendant is to
  participate in the Bureau of Prisons Inmate Financial Responsibility Program and make minimum payments of $25 per quarter
  until the assessment is paid.

      l;zf The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
              D at                                  D a.m.       D p.m.        on

              D as notified by the Cnited States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D before 2 p.m. on
              D as notified by the United States Marshal.
              D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this judgment as follows:




              Defendant delivered on                                                        to

 at                                                    , with a certified copy of this judgment.



                                                                                                      L'NITED STATES MARSHAL


                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL
       _,l
• AO 245B (Rev 02118) Judgment m a Cnmmal Case
                      Sheet 3 - Supervised Release
                                                                                                        Judgment-Page __ 4     of        8
  DEFENDANT: JAMES WILSON
  CASE NUMBER: DPAE2:17CR000519-03
                                                       SUPERVISED RELEASE
  Upon release from imprisonment, you will be on supervised release for a term of :
   Five years. Three years on each of Counts 2 and 4, and five years on each of Counts 1 and 3. All such tenns to run
   concurrently.




                                                     MANDATORY CONDITIONS

 1.     You must not commit another federal, state or local crime.
 2.     You must not unlawfully possess a controlled substance.
 3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
 4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
  5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if appltcable)
  7.     D   You must participate in an approved program for domestic violence. (check if applicable)




  You must comply with the standard cond1t1ons that have been adopted by this court as well as with any other conditions on the attached
  page.
     .. t
 AO 245B (Rev 02/18) Judgment in a Cnmmal Case
                     Sheet 3A - Supervised Release

                                                                                                  Judgment   Page       _5_ _    of         8
DEFENDANT: JAMES WILSON
CASE NUMBER: DPAE2:17CR000519-03

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the followmg standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the mmimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
2.      After initially reporting to the probation office, you will receive lllStructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you hve with), you must notify the probation officer at least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least l 0 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
8.      You must not communicate or interact with someone you know is engaged in cnminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
13.     You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Condttzons, available at: www.uscourts.gov.


Defendant's Signature                                                                                        Date
 A!) 245B(Rev   02/18) Judgment ma Cnmmal Case
                       Sheet 3D - Supervised Release
                                                                                            Judgment- Page _   {\_   of      8
DEFENDANT: JAMES WILSON
CASE NUMBER: DPAE2:17CR000519-03


                                         SPECIAL CONDITIONS OF SUPERVISION
The defendant shall participate in a program at the direction of the probation officer aimed at obtaining a GED if not done
so already, learning a vocation, or improving the defendant's literacy, education level, or employment skills in order to
develop or improve skills needed to obtain and maintain gainful employment. The defendant shall remain in any
recommended program until completed or until such times as the defendant is released from attendance by the probation
officer and with Court approval.

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. it is further ordered that the defendant shall participate in alcohol/drug treatment and abide
by the rules of any such program until satisfactorily discharged based on a recommendation from the probation office and
with Court approval.

The Court finds that the defendant does not have the ability to pay a fine. The Court will waive the fine in this case.

It is further ordered that the defendant shall pay to the United States a total special assessment of $400, which shall be
due immediately. The defendant is to participate in the Bureau of Prisons Inmate Financial Responsibility Program and
make minimum payments of $25 per quarter until the assessment is paid.

It is recommended the defendant be house as close to the Eastern District of Pennsylvania as possible so he can be close
to family.
AOJa5'8 (Rev 02/18)   Judgment m a Cnminal Case
                      Sheet 5 - Cnmmal Monetary Penalties
                                                                                                      Judgment - Page . _ _J_ _   of   __a
DEFENDANT: JAMES WILSON
CASE NlJMBER: DPAE2:17CR000519-03
                                             CRIMINAL MONETARY PENAL TIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment                    JVT A Assessment*                                           Restitution
TOTALS            $ 400.00                    $                                 $                         $



D The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

D The defendant must make restitution (including community restitut10n) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified otherwise in
     the pnority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.




TOTALS                              $                        0.00           $                         0.00
                                                                                ---- ---


 D    Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the          D fine      D restitution.
      D the mterest requirement for the           D fine     •      restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
 AOJ~B (Rev 02/18) Judgment ma Cnmmal Case
                   Sheet 6 - Schedule of Payments
'===================================================
                                     Judgment - Page 8 of
 DEFENDANT: JAMES WILSON
 CASE NUMBER: DPAE2:17CR000519-03

                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    ~    Lump sum payment of$          400.00               due immediately, balance due

           D       not later than · - - - - - - -                  , or
           liZI    in accordance with D C, D D,   D                 E, or     0   Fbelow; or

 B    D    Payment to begin immediately (may be combined with               DC,        DD,or        D F below); or

 C    D    Payment in equal         _ __ __ _ (e.g. weekly, monthly, quarterly) installments of $       ___ _ _ _         _ over a period of
          _ _      _    _   (e.g.. months or years), to commence               (e.g.. 30 or 60 days) after the date of this judgment; or

 D    D    Payment in equal         _ _ __ _ (e.g, weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
          _       _ _   _   (e.g., months or years), to commence _ _    __    (e . g. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    D    Payment during the term of supervised release will commence within    _ _ _ _ (e.g.• 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    ~    Special instructions regarding the payment of criminal monetary penalties:

              The defendant is to participate in the Bureau of Prisons Inmate Financial Responsibility Program and make
              minimum payments of $25 per quarter until the assessment is paid.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the penod of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (includtng defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 ~    The defendant shall forfeit the defendant's interest in the following property to the United States:
        Beretta, 9mm 92FS semiautomatic firearm. SN BER141251, loaded with 15 rounds of 9mm ammunition: HOMM RG10 .22 caliber semiautomatic
        firearm, SN. 821349. loaded with 5 rounds of .22 caliber ammunition. H&R 32 caliber 732 semiautomatic firearm SN. AE4542, loaded with 6 rounds
        of 32 caliber ammunition, Beretta .. 25 caliber sem1automat1c firearm, SN. daa006257, loaded with 7 rounds of ammunition
 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
